Appeal from a judgment of the Steuben County Court (Marianne Furfure, J.), rendered October 10, 2006. The judgment conviicted defendant, upon a jury verdict, of criminal trespass in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1105Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of criminal trespass in the second degree (Penal Law § 140.15). Defendant failed to preserve for our review his contention that the verdict is inconsistent (see People v Alfaro, 66 NY2d 985, 987 [1985]; People v Flecha, 43 AD3d 1385 [2007], lv denied 9 NY3d 990 [2007]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, defendant’s sentence is not unduly harsh or severe. Present—Scudder, P.J., Centra, Fahey, Peradotto and Pine, JJ.